Name: 2002/368/EC: Council Decision of 13 May 2002 appointing a German member and alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2002-05-18

 Avis juridique important|32002D03682002/368/EC: Council Decision of 13 May 2002 appointing a German member and alternate member of the Committee of the Regions Official Journal L 133 , 18/05/2002 P. 0022 - 0022Council Decisionof 13 May 2002appointing a German member and alternate member of the Committee of the Regions(2002/368/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a full member and a seat as an alternate member of the Committee of the Regions have become vacant following the resignation of Mr AndrÃ © SCHMITZ, notified to the Council on 29 April 2002, and the resignation of Ms Maria KRAUTZBERGER, notified to the Council on 29 April 2002;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs Monika HELBIG is hereby appointed a full member of the Committee of the Regions in place of Mr AndrÃ © SCHMITZ and Ms Gesine LÃ TZSCH is hereby appointed an alternate member of the Committee of the Regions in place of Ms Maria KRAUTZBERGER for the remainder of their terms of office, which run until 25 January 2006.Done at Brussels, 13 May 2002.For the CouncilThe PresidentJ. PiquÃ © I Camps(1) OJ L 24, 26.1.2002, p. 38.